Order entered February 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00754-CV

                               LOUELLA CLANTON, Appellant

                                                 V.

                             MARKOSE K. MARKOSE, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00664-A

                                             ORDER
       By letter dated January 30, 2019, appellant was instructed to file, by February 11, 2019,

an amended brief correcting noted deficiencies. Appellant tendered her amended brief to this

Court on February 19, 2019. On the same date, this Court notified appellant that her amended

brief had been received but not filed. Before the Court is appellant’s February 21, 2019 motion

requesting additional time to file her brief. We GRANT the motion and ORDER the amended

brief tendered to this Court by appellant on February 19, 2019 filed as of the date of this order.


                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE